Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 1 of 22




           EXHIBIT T
       Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 2 of 22
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                       December 10, 2019

BY ELECTRONIC MAIL

Eric Bruce, Esq.
Freshfields Bruckhaus Deringer US LLP
700 13th Street, NW
Ste 10th Floor
Washington D.C., DC 20005

William Burck, Esq.
William Weinreb, Esq.
Michael Packard, Esq.
Quinn Emmanuel Urquhart & Sullivan, LLP
777 6th Street NW 11th floor
Washington, DC 20005

          Re:    United States v. Parker H. Petit and William Taylor, 16 Cr. 595 (JPO)

Dear Counsel:

        The Government below discloses excerpts of information contained in notes of witness
interviews and/or witness statements. This disclosure is governed by the Protective Order entered
by the Court.

  Contemporaneous notes prepared in 2016 by Mark Andersen, 1 an individual previously
employed by MiMedx, include the following statements:

      •   On December 15, 2015, we discussed bad debt reserve with the Audit Committee. The
          audit committee requested this follow up discussion on bad debt reserve as a result of
          discussions at the end of Q3 and the increasing number of days sales in accounts
          receivable. The discussion on bad debt reserve did not go well and lasted for nearly 50
          minutes. At one point the chairman of the audit committee said the words revenue
          recognition, but then stopped himself and changed direction with his comment.

      •   Afterward, Mike Senken, CFO, called John Cranston and me into his office. He told us
          that if we could not come up with a method to get $5 million in the bad debt reserve he
          would replace us with someone who could. I stated very directly and openly to Mike that


1
    Mr. Andersen is represented by Jenna Dabbs, Esq. of Kaplan Hecker and Fink LLP.
        Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 3 of 22

                                                                                           Page 2


        the real concern was revenue recognition and that we were having the wrong discussion
        with the Audit Committee – that’s why it went so poorly.

    •   I had another meeting late afternoon on January 19th with Mike, Al, and John. They
        asked me to walk through each of the items from me email and explain my concerns.
        This was another hostile meeting. I shared the GAAP references that underlie my
        concerns with MiMedx revenue recognition. They argued that I did not have all the facts
        and circumstances required to reach judgment because I had not spoken with the
        marketing professionals to understand the market demand. They also argued that these
        practices were just normal business and were the way things had always been done at
        MiMdex. But they did not share any technical GAAP references or rationale to counter
        my opinions.

    •   I had another meeting on the evening of January 21 with Mike, Al, and John. Essentially
        this was a repeat of the discussion from two days prior. However, Mike informed me that
        the concerns I raised had been discussed with external counsel, the audit committee, and
        the external auditors. None believed there was a revenue recognition issue. He asked
        what would make me comfortable signing the rep letter for the auditors. I responded that
        if all issues were transparently presented and discussed with the audit committee and the
        external auditors, and they still believed there were no revenue recognition issues, then I
        would sign the rep letter[.]

    Notes of a meeting that took place on or about October 12, 2018, indicate that Mark
Andersen, an individual previously employed by MiMedx, provided the following information
to criminal authorities, in substance and in part:

    •   Rest of the day, no one talks to MA - not until next day the 19th, discussion with MS,
        AE, and JC. Walked through the points - GAAP references the 605 on rev rec, SEC
        guidance, talked about why he had concerns with rev rec. Response GAAP is gray area
        and MA does not have all the facts and circumstances. Nothing they shared back that was
        technical GAAP literature saying MA was wrong. There were facts and circumstances
        eventually shared, not sure if this meeting[.]

    Notes of a meeting that took place on or about December 9, 2018, indicate that Andrew
Brock, 2 an individual previously employed by Ernst and Young, provided the following
information to criminal authorities, in substance and in part:

    •   JC at some point said to AB that he didn't understand some of the accting principles until
        they engaged w ST, in terms of SEC's views of these matters. JC said he was not well
        versed in some of this issues. JC explained his rule of thumb was very contractual based.
        Their contract gen structured w no ROR stated in agreement and title transfer was upon
        shipment. In john's mind in trying to managing this was, is there the proper


2
 Mr. Brock is represented by Alan Tabak, Esq. and Michael Crane, Esq., in-house counsel for
Ernst & Young.
        Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 4 of 22

                                                                                          Page 3


        documentation in place to recognize the revenue, there was a PO, that it was shipped at a
        certain point in time.

   Notes of a meeting that took place on or about May 30, 2019, indicate that Marc
Brooks, 3 a former MiMedx distributor, provided the following information to criminal
authorities, in substance and in part:

    •   Addtl free product, bought mil 5, if raise to mil 8—give u 5-10% free product or extra
        5% off invoice.
        Discounts—tier levels
        MB would say no, dont want to do that, theyd say how about if u move slow moving
        product addtl product and discount? Diff every time and wasn’t every time it happened.

    •   BATES MB00000421 - MB don’t recall meeting with bill taylor, wouldn’t be in a
        meeting with bill taylor. Meeting didnt happen, MB refused to respond to bill taylor ,
        don’t know why he would email, wouldn’t talk to him on phone.

    •   Sending product back right after june over, wanted to swap AI5050 bc pending orders
        coming up.

    •   As soon as replacement product was made MB was sending back, that was the orders.
        Still tried to sell, not moving to hospital was gonna take slow moving stuff MB woudlve
        swapped back bc pending PO to subdistributor. MB said if he take order hes still gona
        hve to buy other stuff so hes gonna have to swap out pending orders.

    •   Highlighted stuff as of june—anticipating swapping it. They knew it too..everyone at
        corporate and schultzy. Reason on purchase order was bc they wanted MB to buy it. They
        told MB u were gonna sell it as soon as u get gpo contracts. MB didn’t trust em. Made
        em verbally commit they would swap out. Schultzy made verbal agmt. MB not sure
        taylor was part of this pete may have been on conference calls. MB don’t recall dealing
        with pete on swap outs.

    •   Original consulting agmt paid by hr no 200,000 pmt. Mb doesnt even think there was
        paid by hr on that. MB thought it was based on options. And then later 200,000 gets
        added in. MB believe only addtl obligations was bringing on hospitals. First and 2nd
        version was the same based on performance. Just got them to give MB more. Reason for
        that was MB believed hoping rly gonna get GPO contract. MB believd 200,000 was
        given to eventually bring on hospitals.

    •   5,000 mthly mtgs. Had mtgs but they never moved contracts over so not rly did anything.
        Just 5k monthly pmt? MB was supposed to do something they sent it over to him thinking
        MB would do something but never sent it. Anticipating doing consulting work but they

3
 Mr. Brooks is represented by Lawrence Iason, Esq. of Morvillo Abramowitz Grand Iason &
Anello PC.
          Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 5 of 22

                                                                                               Page 4


          ended up canceling contract. Never did expecting consulting work.

      •   Mb didnt look at it like a sweetener to buy prodct, says the first line about place order-
          They were summarizing all discusssions 2 mil was diff than consulting it wasn’t all
          bundled together it was for separate things. Mb didn’t look at 5k montly pmt as sweetener
          or incentive to buy product –MB was expecting do consulting work, didnt do any
          consulting work. Gpo contracts were what they were paying MB to do.

      •   5k each mo. July aug sept nov monthly mtgs relative to duties in section 2. Mtgs conf call
          held in person. Mb never got a chance to do those. Intend to do meetings with whoever
          pete petit put in charge of him for transfer of hospitals, didn’t think pete was in charge of
          it but would put someone on charge for updates and contacts and things like that.

   Notes of an interview that took place on or about April 11, 2019, indicate that Todd
Campbell, 4 Parker Petit’s son-in-law, provided the following information to criminal
authorities, in substance and in part:

      •   Campbell understood Jerry's use of the money was going to be used as sales incentives
          for his sales force and possibly purchase other product. Jerry did not disclose to
          Campbell that any of the money went towards debt he acquired as a distributor.

    The transcript of a deposition of Michael Carlton, 5 a former MiMedx employee, on or
about March 29, 2018, in the matter of MiMedx Group, Inc. v. Fox, 16 Civ. 11715 (N.D. Ill.),
includes the following questions and answers:

      •   Q Was anyone at CPM, including Mark Brooks,
          ever provided stock or other incentives beyond
          discounting -- discounted prices of product to help
          motivate purchases?
          MR. PERNINI: Object to the form of the
          question.
          A At one point Mark Brooks was provided stock
          as a consultant, yes.
          BY MR. HALUNEN:
          Q And over what period of time did he act as a
          consultant?
          A I can't remember the dates.
          Q And how much stock was he provided?
          MR. PERNINI: Object to the form of the
          question.
          A I don't remember. I wasn't involved in


4
    Mr. Campbell is represented by Jonathan Bach, Esq. of Shapiro Arato Bach LLP.
5
    Mr. Carlton is represented by John Hillibrecht, Esq. of DLA Piper LLP.
       Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 6 of 22

                                                                                          Page 5


       those decisions.

   •   Q One last question. Do you know for the
       contract with First Medical what rights of return, if
       any, there were?
       A Don't know.

   Notes of an interview that took place on or about January 7, 2019, indicate that Carlton
provided the following information to criminal authorities, in substance and in part:

   •   Carlton would say that it was not an unusual thing for the company to ship product and
       then exchange it later. If a customer asked for a certain mix of product and the company
       did not have that mix on hand, the company would never ship a different mix without the
       customer’s knowledge. Having an subsequent change of product was not a big deal.

   •   Although MM was aggressive in its sales goals, he never thought he was asked to do
       anything illegal by anyone at MM. he would acknowledge lack of familiarity with
       accounting rules. He would say that he believes that all of MM product that was sold to
       customers was ultimately used, even if a customer received incentive to buy more than it
       needed at the end of a quarter.

   Notes of an interview that took place on or about March 12, 2019, indicate that Carlton
provided the following information to criminal authorities, in substance and in part:

   •   Spreading #'s across the qtrs, MC found it odd. As long as the customer was ok with it,
       MC was ok w spreading shipment across qtrs. Talk to anyone abt splitting orders - no,
       trusted the system and accounting. MC's job was getting the orders in. MD's job was to
       get the orders out. MC never thought anyone was doing anything illegal or unethical as
       long as the customer agreed to it.

   •   MC thought that if mdx didn't have the sizes they wanted at the time, they could swap it
       out later. It wasn't atypical to do swaps. It was more of a negotiation on the revenue #.
       MC's issue was not having enough product.

   •   Understand that CPM didn't want/need prod - Yes, but no one really believed Brooks. He
       always said things like that. Mdx knew they could swap out sizes overtime and he could
       use product and he would pay.

   •   MC had no understanding of FM's obligation w/re to the first shipment, to pay was
       contingent on their ability to sell the prod.

   •   [Re first med email:] MC never talked to BT and whether BT talked to the finance
       team about [the email]. MC didn't know this would be a problem. MC thought you could
       always rtn products if customer wasn't happy with it. Not sure how it ties with revenue.
       Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 7 of 22

                                                                                           Page 6


   •   2016-02-12 17:27:24 - 17:27:40 "no extra commentary just sign" - MC thought if you
       made changes at the last minute, it was like a red line of a contract and goes back to legal.
       BT wanted BE to sign for the inventory and MC thought that was kind of normal. MC
       didn't really know at the time why BT said no extra commentary, but not w new
       information he knows otherwise. MC thought he just wanted BE to sign to say he got the
       shipment.

   •   At this time in feb, MC knew mdx had booked this revenue. MC understood the PO he
       got from BE had terms of 180 days. As far as what was on paper, Mdx expected to
       receive pymt for the order 6 mths from December. Pymt due in June. MC knows the
       purchase orders say 6 months. BT didn't call MC to explain himself. MC's impression
       then was that the auditors wanted the shipment signed on the receiving end and if the
       product got there. MC didn't understand BT was trying hide the true deal from the
       auditors when he got this message.

   •   MC knew the PO said 180 days, but at the same time in MC's mind he thought the 6
       months was triggered on both ends - they had 3 months to do the tender and if they got
       the tender then they had 3 months to pay. If they didn't get the tender then mdx would
       take the prod back. MC didn't think the 6 months PO was alarming or different than the
       deal of being able to return. MC thought it was the deal that mdx could take prod back.
       But the PO needed to have some term, so MC thought 6 months was reasonable.

   Notes of an interview that took place on or about May 10, 2019, indicate that Carlton
provided the following information to criminal authorities, in substance and in part:

   •   MC doesn't believe BT typed this email in 4 seconds. It looks like BT prepped both
       emails before sending them. MC didn't realize the emails were sent 4 seconds apart at the
       time. Back then MC didn't know what BT was trying to do. From MC's current
       perspective, it looks like BT was trying to signal one way to MS and a different way to
       BE. MC didn't notice this at the time. If MC noticed it at the time, he thinks he would
       have gone to PP, but BT and PP were aligned on everything. Looking at this today this is
       troubling. MC is not sure what would have happened. It was a high pressured
       environment and they were slaves to the #. There was never at time where he thought this
       was illegal. At the time MC thought it was crazy, aggressive, circus, and unnecessary.
       Using relationships to leverage favors. MC hated it, but never thought it was against the
       law. Tough to say what he would have done in hindsight. Probably would have gone to
       PP to see what he says.

       BT: "This is separate. Just the confirm for the auditors."
       • MC thinks this is about Athletic Surgical.
       BT: "No extra commentary. Just sign and send."
       • Thinks this is about Charlie Hopper too. BT wanted MC to get his CFO on the phone &
       sign off on inventory w Athletic Surgical Products (ASP). . . .Today, MC believes it
       could be for both FM and ASP.
          Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 8 of 22

                                                                                              Page 7


      •   Figure out what mdx had available and get customer to agree to match the po w what
          could ship. If their preference was a diff prod, they needed to wait until inventory was
          available next qtr and swap it for an even exchange. MC never thought it was a rev rec
          problem, but it was a definite problem with customers. Send what you have and swap it
          later. CPM shipment - AmnioFix was in their contract or AmnioChoice.

   Notes of an interview that took place on or about September 17, 2019, indicate that
Carlton provided the following information to criminal authorities, in substance and in
part:

      •   As a sales person, MC's job was to get a PO. Never heard whether a ROR should be
          included in the PO.

      •   BT would say that if you send something that would come back, that's a boomerang sale;
          that was what OSR did. What mdx did was to send the customer something, hit their
          revenue #, and then exchange on a no charge exchange. BT said that exchanges are fine
          bc the customer is still good for the original revenue tied to the invoice and the bill. In
          this case, Amniovo wasn't available and mdx shipped him epifix. CH was going to keep
          some of the EpiFix but knew that he was going to swap the prod. From MC’s
          recollection, per BT, exchange was different from returns.

   Notes of an interview that took place on or about November 12, 2018, indicate that Paul
Chancey, 6 an employee of Cherry Bekaert, provided the following information to criminal
authorities, in substance and in part:

      •   2015 AUDIT
          No confirmation procedures tested for SLR having economic substance separate from
          mdx. It was based on management's representation. Another piece of CB's understanding
          of SLR having economic sub came from doing their AR testing and sending a
          confirmation. SLR was an est comp rather than just something set up to accept mdx sales.
          Confirm showed SLR was an est business - CB saw SLR as a business and wasn't just
          going to JM to sign something and also sent confirm to a physical address.

      •   MMDX_00277093 re SLR. doesn't remember drilling into this. More about where was
          MA getting this from.
          Separate economic substance of SLR - CB did not have understanding of this piece bc
          MA did not want to meet with CB. CB told mgmt they want to discuss/understand w MA
          where this is coming from. By that time he got attorney. In meeting, CB expressed
          wanted to meet w. MA but believes MS said that MA wasn't available.

      •   4202.00 A/R Substantive testing
          CB-LAPTOP-2014-0000122-125
          (C,32)

6
    Mr. Chancey is represented by Paul Childress, Jr., Esq., in-house counsel for Cherry Bekaert.
         Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 9 of 22

                                                                                            Page 8


         CPM did not return their confirm - no understanding why.
         CPM not responding - CB would send another confirmation. Normally sends two
         confirms. CB at mercy of customer taking time to fill out confirm and responding back to
         CB. Instead of getting a confirm, rely on subsequent receipts.
         Disputes btwn MDX and CPM - not aware at this time. Didn't personally ask anyone
         including @ MDX why CPM did not respond.

   According to representatives of King & Spalding, in or about April or May 2018 John
Cranston, 7 a former MiMedx employee, provided the following information, in substance
and in part:

         •    Taylor’s 2016 revenue recognition memo. Cranston had no input. Memo was “written
              by the wrong person.”

   Notes of an interview that took place on or about June 17, 2019, indicate that Cranston
provided the following information to criminal authorities, in substance and in part:

          •   To the extent that they were able to assess collectability, the revenue would be
              booked. Assessed collectability by running D&B (dunn and Bradstreet) for new
              customers. Beyond that, they looked at history. The history was bad debts.

          •   Discussions w MS, LH, TK (involved in drafting the agreement) - how to properly
              bookkeep the $200k pymt. Was it to be considered as a discount to a distributor and
              thereby debiting the revenue or reserve. Or should it be booked as a consulting
              agreement.

          •   Understanding that MB was going to do w/e it was said in the consulting agreement
              to receive the $200K. Believes there is a specific agreement that talks about specific
              duties, requirements. JC didn't get into discussions w anything about what he was
              going to do. Understanding was that MB was going to be earning the money; learned
              from reading the agreement. Discussion about what MB was going to do to earn the
              money - doesn't believe so.

          •   JC believes he raised if it should be booked as consulting or reduction to revenue
              thru reserve or directly against revenue. JC wasn't sure what the proper bookkeeping
              was. JC knows there were discussions with MS, LH, TK and auditors to make sure
              they booked it correctly.

          •   Nature of discussion w MS - consulting expense or reduction of revenue. Ultimately
              decided as consulting expense.

          •   JC understood MB was going to do some kind of consulting work. There was no link
              to JC's understanding for this pymt and purchase of prod. JC wanted to see if this

7
    Mr. Cranston is represented by Clay Wheeler, Esq. of Kilpatrick Townsend & Stockton LLP.
Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 10 of 22

                                                                                     Page 9


     would be a discount to prod or if there were separate distinct actions that took place.
     JC doesn't recall exactly when or how he learned about the agreement. It was
     ultimately deemed that the proper bookkeeping was to be recorded as consulting. In
     JC's mind this had nothing to do with a future purchases.

 •   JC doesn’t know what gave rise to the lvl of knowledge he had that raised the
     question to his mind. Trigger to bring up concern about pymt of $200K and
     offsetting revenue - if it was just an add'l discount given to a distributor, that would
     have given JC an understanding that it should have been a discount. MB's
     relationship as a customer is what triggered JC to question the appropriate treatment.
     In other words, the consultant was an individual who worked for a company (CPM),
     a purchaser of mdx prod. JC understood MB was the president of CPM.
     When consulting arrangement was reached - just before the end of the quarter. Did
     not raise concern in JC's mind. Knows CPM purchased product in that quarter.
     Reaction - JC didn't consider the two were linked. The group reached a consensus
     that this pymt was a consulting pymt. There was a question of whether it was a
     discount of past business. The timing of was not a factor JC considered. The factor
     in JC's mind was that it was a pymt that needed to be investigated.

 •   Believes it was mostly TK and LH who drafted the agreement together. JC recalls
     that bc the arrangement was w MB, as an individual, and they were separate duties
     nothing to do w the distrib agreement, the decision was made to book it as
     consulting.

 •   Doesn't remember if he spoke to MS one on one or in a group.
     Believes MS made ultimate decision for pymt not to reduce revenue.
     LH's input - MS LH and JC worked together on a lot of things and wouldn't be
     unusual for LH to have input. They also got input from the auditors. JC doesn't
     remember specifically speaking to auditor, but bc of the timing of the pymt (paid at
     end of qtr), and would have come up in auditors review of subsequent pymts at the
     end of a qtr, and it was sizable enough. JC believes he had convo with auditor.
     Would have been one of two or three auditors.

 •   Discussion w CB about $200K pymt - can't seem to recall specifics but thinks he did.
     Would have been audit senior or audit manager. JC had lots of conversations with
     them, but can't be 100% certain he had convos about it. It makes sense that CB
     should have seen the consulting agreement. Typically these would be brought to
     their attn. Not 100% certain they saw it. The responsibility would have been on legal
     and finance for new agreements (CB made these requests for new agreements).
     Thinks assistant in legal or someone in accounting who would have requested for a
     copy from legal, Barry Schwartz from accounting. JC responsibility to bring
     agreement to auditors attn thru Barry. JC signed mgmt rep letters indicating in
     connection w the audit saying all material contracts have been disclosed. Facts that
     $200K MB pymt was brought up to CB - JC has recollection of having a discussion
     with CB and the funds leaving the co would have been on CB's radar screen. CB
      Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 11 of 22

                                                                                         Page 10


           looked at all subsequent pymts over a certain amt over a period of time to make sure
           they were properly accrued.

       •   Focus of analysis when dealing w someone who is both principal of co and a
           separate consultant - In JC's mind, was this an agreement for something outside of
           the distributor relationship; and it was yes. Was this a discount or was this something
           else related to the relationship. JC remembers they looked to the agreement, what it
           stated, and had no reason to believed it wasn't what was contemplated. There might
           have been other discussions, but JC doesn't recall.

       •   MMDX_00065676: This does not give JC a sense of when exchanges took place.
           Doesn't know if this email is referring to a product purchased in June, but it might
           seem to indicate that. This email did not raise any concerns for JC. No recall of
           having discussions with BT about exchanges.

       •   MMDX_00665856: 2 a)Doesn't refer this as a contingent payment. JC reads this as
           a reference to the tender they already had. B is irrelevant bc they already had the
           tender. Not being able to sell it didn't seem to be an issue bc they already had the
           tender and prod was already shipped.

       •   What accounting did to be satisfied the $4.5M shipped to SLR was collectable -
           pulled a D&B of the co and JC recalls MS having specific discussions w sales mgmt
           about the co (BT and PP). Believes under the basis of those convos that MS felt
           comfortable that the shipment of products to SLR were collectible an the time they
           were recognized.

       •   Effort to link purchase with the anticipated acquisition -
           No recall of discussions about that. If neg for the sale involved stb buying more than
           they otherwise would, under the assurance that they were going to be purchased
           anyways, JC doesn't know if that would have any bearing on the propriety of the
           recognition of revenue from the Q3 sale. Would need to review what the white paper
           said and what the timing was. Would have required further investigation on JC's
           part.

   Notes of an interview that took place on or about July 18, 2019, indicate that Cranston
provided the following information to criminal authorities, in substance and in part:

       •   Factors relevant to JC - Was it a dollar for dollar exchange. There are other factors
           such as the returns and allowance reserve. And depending on the size. If rev had
           never been recognized in the past bc of rtns and allowance provision. It may be
           problematic if in an extreme case: if there was an agreement that a distributor wanted
           a different product bc the seller didn't have the product they wanted, but there was an
           agreement to take product available now and exchange it later. Could impair the
           revenue at the time of the sale.
         Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 12 of 22

                                                                                            Page 11


           •   JC may have at some point advised someone in mdx mgmt, that as long as it had a
               dollar for dollar exchange, it would have no impact on revenue. It was in the context
               at the time of the exchanges.

   Notes of an interview that took place on or about April 9, 2019, indicate that Rick
Creese, 8 an employee of Cherry Bekaert, provided the following information to criminal
authorities, in substance and in part:

           •   MA concerns about distributors -
               Knows MA had concerns, but RC's understanding from his team was that MA had
               convos w MS, but after that convo RC understood that MA didn't have any further
               concerns. PC told RC this. PC describe MA's concerns - PC indicated that MA
               thought that some of the revenue may have been recognized too early. Believes the
               WPs and K in '15 would show that the lvl of rtns were insignificant.

           •   RC understanding that bc SLR was startup customer, mdx was going to provide
               flexibility on collectability. RC doesn't know what the source of the funds were. RC
               learned thru engagement team. Not sure what the parameters where. If it was more
               than a year, it would raise concerns for RC.

    Notes of an interview that took place on or about March 19, 2019, indicate that Mark
Diaz, 9 an employee of MiMedx, provided the following information to criminal authorities,
in substance and in part:

           •   MMDX_00212335
               In terms of the revenue recognition issue, he does not know what issue was being
               discussed here, but it looks like it would have been around the time they took away
               EpiFix. DIAZ said the exchange could be for different sizes. He is concerned that if
               they do not do something it will create a revenue recognition issue. He does not
               think there is a revenue recognition issue if they are doing an exchange. If they use
               one inventory, they can get an RMA number and they will send out an equivalent
               product which they can exchange. You can use different sizes on the same wound,
               either a bigger size or several smaller sizes. Sometimes, they are out of a product a
               customer wants. At the end of a quarter, if they were out of a product they could use
               a different product and then exchange it for another product. They would do that at
               the end of the quarter so they could hit their revenue numbers. Their inventory levels
               fluctuated, so as they got past the on again and off again hiring when they went
               direct. This would not happen all the time, but it would happen some quarters if they
               needed it to meet the numbers. This was done to meet sales targets and he does not
               think it created a revenue recognition risk. They received a PO and sold products.
               They would say, “Take 50,000 of this product and test your network.” He was never
               told it created a revenue recognition issue when the customer got an alternate

8
    Mr. Creese is represented by Paul Childress, Jr., Esq., in-house counsel for Cherry Bekaert.
9
    Mr. Diaz is represented by John Hillibrecht, Esq. of DLA Piper LLP.
Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 13 of 22

                                                                                  Page 12


     product they could exchange at a later date. All sales are final, but if the customer
     could not move a product in their market, they could exchange it. Nobody ever told
     him that arrangement created a revenue recognition risk.

 •   DIAZ said CPM, Arthomed, and Alphatec were not necessarily offered an exchange
     as far as he knows.

 •   There could have been quarters when MiMedx would not have made revenue goals
     without exchanges. Offering an exchange helps sale products.

 •   Regarding financial and non-financial returns, DIAZ said a financial return has a
     direct hit on company financials. He said an RMA would be a credit. DIAZ said
     non-financial returns would be zero dollars. DIAZ said the accounting department
     made the decision whether something was a financial or non-financial return. He
     said nobody on this email made the decision for financial or non-financial returns.

 •   DIAZ said in terms of the CPM replacement product in August, that they probably
     had low inventory levels and they did not want to be in an out of stock situation. He
     said he has no idea if auditors were aware of exchanges and he has no idea if these
     exchanges were being hidden from auditors.

 •   DIAZ said that TAYLOR knows customers could exchange their product later. He
     said TAYLOR was the person who made that decision. DIAZ said that since it is a
     return, any returns of substance would have to be approved. If it is a non-financial
     return, he is not sure. DIAZ said RMAs were at signature levels. He said even with a
     non-financial exchange, there would be repackaging, so there was communication
     flowing through the company because it impacted inventory levels and schedules
     would be reconfigured. TAYLOR knew that customers knew about non-financial
     returns. They had conversations about it. He would say, “Company xyz wanted to
     exchange the product,” and they would decide if they would exchange all or half
     depending on the situation. DIAZ said TAYLOR would give the approval.
     TAYLOR generally knew that customers were being sold the option to exchange in
     order to sell at the end of the quarter. He does not know what PETIT knew. DIAZ
     said he assumes SENKEN or John CRANSTON in accounting would know because
     it had a financial impact. There were meetings he now recalls where both TAYLOR
     and PETIT were there and exchanges were discussed. It could have been, do your
     best effort to sell to the market, but if you cannot move it we can exchange it.

 •   MMDX_00212335
     DIAZ said this is a potential revenue recognition issue. When the quarter would
     close, it would go silent from Accounting and they would not hear the numbers until
     the press release came out. The numbers would be different than DIAZ expected and
     Accounting, usually Mike or John, would say they had to take off things which
     caused their numbers to be lower. DIAZ sad the Q2 exchange is the portion of
     product shipped at end of the second quarter that they anticipate will come back in
     the third quarter. DIAZ said there was inventory requested that MiMedx did not have
         Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 14 of 22

                                                                                             Page 13


              in stock. DIAZ said he assumes the “Bill” referenced in this email refers to Bill
              TAYLOR. DIAZ said again that he thinks it would be Bill TAYLOR. He is flagging
              this return as a revenue recognition issue. He does not recall having a discussion
              with Brent and he did not talk about this with anyone else. Once the quarter is over,
              it is in his rearview window, but he does have to think about exchanges in the next
              quarter.

          •   DIAZ said in this email they are saying not to ship it all in order to manage their
              inventory. When he got this email, he would not think something was funky. He
              never thought the company was doing something funky. DIAZ said he does not
              recall other emails about auditors looking at the books. He does not recall emails
              about not sending emails about this. He does not recall getting this email. He does
              not recall the transaction other than what is in the email. He does not have any
              memory of receiving this email at the time. He does not recall opening his email and
              reading this email.

          •   MMDX_00662008
              This practice he is referring to is when they shipped a mix of products at the end of
              the quarters when they did not have what the customer needed. They did this in order
              to meet numbers. DIAZ said it is his understanding that Accounting generally knew
              this was happening.

    Notes of an interview that took place on or about January 22, 2019, indicate that
Alexandra (“Lexi”) Haden, 10 a former MiMedx employee, provided the following
information to criminal authorities, in substance and in part:

          •   LH recalls in Fall of '15 that MA came to her regarding issues. LH didn't notify
              anyone bc it wasn't significant. LH recalls this bc her mind that he just started and
              there was a lot of facts that he didn't know.

          •   Recalls MS saying that couple things MA alleged is not right. MS said that MA had
              raised issues by talking to JC and Al Evans, but not in the sense that there was an
              issue - more about asking Q's about things. JC & Al explained to MA that there was
              more facts that MA didn't know about and MA seemed satisfied w the explanation
              he got. MS expressed he was surprised bc this came out of the blue to MS bc he felt
              they already discussed why what MA brought up weren't accounting issues and he is
              bringing up these issues again.

   Notes of an interview that took place on or about May 21, 2019, indicate that Haden
provided the following information to criminal authorities, in substance and in part:

          •   PP told LH about MB being upset about losing his stock options. Reason for new
              consulting agreement - trying to put back in place the original arrangements. He was

10
     Ms. Haden is represented by Jamila Hall, Esq. of Jones Day.
Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 15 of 22

                                                                                   Page 14


     a distrib and was providing mkt intel services and MB wanted to be compensated for
     it.

 •   Section 3: Compensation
     Pg 248 to 249
     "There will be a $200,000 one-time consulting fee, to be paid to MB on or b4 June
     30th"
     PP and BT specified this term. $200K one-time fee paid on or b4 June 30th - LH
     recalls that there was the issue that MB losing his options and making a big deal that
     he did all of this work and now he basically did it for free and it wasn't fair. Thinks
     the $200K was to make it up to him for taking the options away and moving
     forward, not give any more stock and just give cash to people. The only reason mdx
     gave stock originally was bc they didn't have a lot of cash and now that they had
     cash they can give cash. Thinks the 200K came up as a way to make up for the stock
     that MB lost.

 •   There was a cover email where BT questioned MB getting stock and $200K and PP
     was referencing to MB's complaint that he lost money when mdx signed a GPO
     contract. LH understood PP was saying that they're giving him $200K to make up
     for the GPO contract and re-instate stock for the stock mdx took from him.
     LH understood the $200K was to make up for the GPO issue. GPOs signs up
     hospitals and hospitals decide whether they want to participate in contract. It doesn't
     mean the hospital can't purchase from others bc they are a member of a GPO, but
     you typically get better pricing when purchasing off of a GPO contract. MB didn't
     have GPO contract and had contracts w individual with hospitals who happen to be
     members of the GPO. When MDX entered into an agreement w the GPO, mdx's
     pricing/incentives thru the GPO contracts made the member hospitals realize it
     would be more beneficial to buy directly from mdx rather than a distrib for mdx. So
     it cut MB out.

 •   As of June 26, 2015, consideration to give $200K pymt - they had a situation where
     each party had a gripe against each other. Mdx wanted the consulting services. MB
     wanted to be made whole. There was also the distrib agreement that is also in the
     mix. Between everything in the consulting agreement and distrib agreement, these
     agreements represented everyone's gripe being resolved. Looking back on it now, the
     $200K should have been pulled out and it should have been a settlement agreement.
     LH thinks she missed it. It was sloppy and things were going fast.

 •   In LH's mind understood the $200K represented payment part in parcel for making
     up for the GPO. LH believes this pymt probably didn't end up going towards
     consulting services. This agreement was a consulting agreement bc mdx was
     restoring MB back to the arrangement b4 he was terminated where there was a
     distrib agreement and consulting agreement. LH thinks they got off track bc the deal
     kept changing. At some point, the concept of giving $200k got thrown in and it
     should have been a settlement agreement. It would have been LH's job to stop it. LH
     thinks she just missed it.
         Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 16 of 22

                                                                                            Page 15



          •   Doesn't think anyone asked for it to be styled as a consulting agreement. That's just
              the way it went.

          •   Connection between $200K pymt and desire to get MB to buy prod in Q2- did not
              see it this way. If you have 2 parties who have gripes and reconcile, there is some tit
              for tat.

          •   MB say to PP that if he was going to do order it needs to be for $200k less - not to
              LH's understanding.

    Notes of a phone conversation that took place on or about May 31, 2019, indicate that
counsel for Brent Miller, 11 a former MiMedx employee, provided the following information
to criminal authorities, in substance and in part:

          •   Not aware at time that Petit and Taylor were engineering a fraud. They were
              aggressive and hard driving. Helped speed up product approvals. He relied on
              internal investigations. Some things are dawning on him in retrospect.

          •   Email (MMDX_00212335) – he thinks he was parroting something Taylor said. Not
              the subject of lot of reflection

   Notes of an interview that took place on or about March 20, 2019, indicate that Jerry
Morrison, 12 a MiMedx distributor, provided the following information to criminal
authorities, in substance and in part:

          •   Volume of storage space did not determine the size of the order JM placed w mdx.
              Took measurements of freezer bc he knew they were going to buy a healthy order,
              but god forbid you get the frozen product and can't fit it in the freezer. The max SLR
              ended up ordering fit in the freezer. Thinks mdx had a lot of vials, but not sure how
              much. Thinks mdx would have had a limit on how much they were willing to sell to
              someone. JM didn't have a history as a distributor.

          •   SLR bought $4.5M in Sept 2015 w a net thirty - thought he could pay it off by
              hustling.

          •   JM wanted it all if he was going to be the exclusive distributor for oflo nationwide
              he knew he needed to get a good deal, have a lot of inventory, be flexible w
              customers and pump it out.

          •   JM understood PP didn't know the details of the loan. PP knew it existed, but didn't
              know the terms of the loan (interest rate, time rate). PP told JM he didn't know.

11
     Mr. Miller is represented by Jeffrey Brown, Esq. of Dechert LLP.
12
     Mr. Morrison is represented by S. Michael McColloch, Esq. of Dallas, Texas.
         Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 17 of 22

                                                                                               Page 16



          •   CONSULTING - Flew up to ATL a handful of times and got calls in Q4 of 2015. JM
              was getting calls from regional directors bc they wanted insight w distributors. Mdx
              was still going to sell orthoflo thru other regional mgrs. RSDs were trying to figure
              out how to initiate conversations to distributors. Friends w Sean Cronin [sp] and
              some other guys. Not sure how many times. Could be couple times a week, couple of
              times a day. In ATL- met w mgrs, targeting new competitors. Biz convos on how to
              move prod, mkt dynamics

   Notes of an interview that took place on or about July 23, 2019, indicate that Morrison
provided the following information to criminal authorities, in substance and in part:

          •   JM doesn't have a specific recollection of an advanced agreement w MB for the June
              30th sale where he would take possession of product, hold it, and exchange it later.
              JM doesn't recall a deal like this for any other sales.

          •   Additional Loan: No recall having convo with PP. Thinks it was just Todd. Did not
              talk to BT about the loans JM got.

   Notes of an interview that took place on or about November 12, 2019, indicate that
David Nix, 13 a MiMedx distributor, provided the following information to criminal
authorities, in substance and in part:

          •   MMDX_00212335

          •   Discuss Monday afternoon – he can’t recall if a meeting ever took place, no memory
              of meeting or discussion based on this email.

          •   Inventory rebuild – they sell a lot of product at end of each quarter. Then they have
              to rebuild their inventory in anticipation of selling it at the end of the quarter again.

          •   Rev rec issue – he assumed that part was for MARK. He didn’t have anything to do
              with rev rec. he doesn’t recall what he was thinking at the time for rev rec issue. In
              2015 he had never heard the term channel stuffing. He had heard the term rev rec
              prior. He doesn’t know if he had an impression about this.

          •   Auditors coming – he had never met with auditors so he didn’t know what they were
              meeting with auditors about specifically. He doesn’t know what the auditors were
              reviewing. He dealt with auditors in December with inventory and that was it.
              MILLER was expressing concern about the auditors. He didn’t think much about
              this or think it was bad. He thought the customer bought product and then wanted to
              exchange it. He didn’t know if it was right or wrong. He doesn’t recall what he
              understood at the time about this email.

13
     Mr. Nix is represented by Christopher LaVigne, Esq. of Sherman & Sterling LLP.
      Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 18 of 22

                                                                                          Page 17



        •   BILL TAYLOR is the Bill wanting to ship the product. He wasn’t part of any
            discussion of what Bill Taylor wanted to do.

        •   Later, there was an email in September regarding CPM and what we could do with
            product they were holding for them for these exchanges. He was told they were no
            longer doing the exchange and they could sell the product to anyone. He doesn’t
            recall other conversations with PETIT OR TAYLOR. He doesn’t think he was part
            of any meeting or ever sat down with him where this came up.

        •   August over 2-3 week – this at least included Q2 exchange and could have included
            epifix. TAYLOR wanted to do it this way – he didn’t know why. He doesn’t recall
            discussions on this issue.

        •   No more emails – he just didn’t want any more emails. He thinks he is expressing
            concern having this memorialized via email. He doesn’t recall a specific memory,
            but he knows he would not have responded via email because the boss asked for no
            more emails.

        •   With respect to this email at this time, he doesn’t recall what he thought at the time.
            Today, it seems something suspicious is going on. They shipped product in Q2 and
            then they took it back and were going to exchange it and MILLER didn’t want it to
            happen now because auditors were going to be looking at the books. Then, his
            mindset was different. At the time, they weren’t being investigated and there were
            no allegations. So he wasn’t thinking about if they were doing things wrong. It made
            him nervous at the time because he thought there was something he sent in the email
            chain that the boss didn’t want in email.

        •   He doesn’t recall thinking this email was bad at the time. He thinks MILLER said no
            more emails because of the things he listed. He thinks MILLER didn’t want an
            exchange taking place when auditors were in, but he doesn’t know why. He didn’t
            recall these emails until he saw the emails again and prep.

   Notes of a telephone call on or about June 30, 2019, indicate that Jonathan Bach, Esq.,
counsel for the adult children of Mr. Petit, provided the following information to criminal
authorities, in substance and in part:

        •   They don’t know GAAP accounting. They are outside of Mimedx. Nobody told
            them that giving loan to Morrison would serve accounting purpose. This was
            presented to them as interesting opportunity by Pete in November 2015. It did not
            strike them as unusual. They understood from their communications with Pete that
            they were not alone in being asked to consider this opportunity. they understood
            from communications and interactions that they should decide whether to make loan.
            They were not being pressed into it.
         Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 19 of 22

                                                                                            Page 18


          •   From the point of view of these six people, this was a bona fide business transaction
              negotiated at arm’s length. They brought in outside professionals to advise them –
              law firms and accountants involved. Terms were changed even before the first
              arrangement was reached

   Notes of an interview that took place on or about June 7, 2019, indicate that Jeff
Schultz, 14 a former MiMedx employee, provided the following information to criminal
authorities, in substance and in part:

          •   MB00000323: Swapping products in this qtr - not sure. Swaps - you would send
              what you had and exchange it out. It was always dollar for dollar exchanges.

          •   AGREEMENT AT TIME OF SHIPMENT THAT PRODUCT WOULD BE
              SWAPPED -Not sure. They frequently exchanged product as long as it was dollar
              for dollar.

          •   Shipping non-conforming product, concern was not raised. It was just the biz that
              was done

          •   The point of the swaps was from the standpoint to hit the revenue number. JS didn’t
              find it strange where mdx sent product to CPM they were not going to sell and send
              it back the next qtr bc the distrib knew it was going on.

          •   Convos with PP about $200K - at a party at BT's house. PP asked JS if they were
              giving stock MB lost bc they cut his contract. Paying him back on stock he lost. PP
              said that's what he thought it was for.

          •   MMDX_00209682: "like 'channel stuffing' language" -- CH said to JS something to
              the effect of he will claim channel stuffing like Brooks told him. JS didn't think there
              was validity to the comment about channel stuffing. Not sure what he meant by it. JS
              recalls texting with BT about it. BT told JS he needs to deal with it. BT edited what
              JS was to say.

   Notes of an interview that took place on or about August 15, 2019, indicate that Michael
Senken, 15 a former MiMedx employee, provided the following information to criminal
authorities, in substance and in part:

          •   Preparation of co's financial statements - PP wasn't very involved. PP was involved
              on the operational side of the FS, but in terms of prep for the Qs or K, he would not
              be part of that. The audit committee was more involved in reviewing drafts of Qs
              and Ks. Joe Bleser was involved in preparation of the financials.



14
     Mr. Schultz is represented by Jeffrey Brown, Esq. of Dechert LLP.
15
     Mr. Senken is represented by Christian Everdell of Cohen & Gresser LLP
Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 20 of 22

                                                                                  Page 19


 •   MMDX_00566839 -- BT is not an accountant and not a CPA. MS is surprised he is
     sending out a rev rec memo. It's not something BT should have sent. Not aware if
     BT reached out to LH and her SEC attorneys for input on this.

 •   Consulting services MB was providing -
     2015 was the year of moving into sports medicine applications (including oflo and
     looking into injectable prod). MS believes that, as it was explained to him, primary
     reason for consulting contract was to get customer info and where several suppliers
     were selling into for oflo in TX. Doesn't know if MB provided that market intel to
     MDX with the consulting agreement or even prior to the consulting agreement.

 •   MS was aware CPM made large purchase in Q2 2015. CPM making purchase from
     mdx and MB amending his consulting agreement to get greater benefits - wasn't
     MS's understanding.

 •   Recalls the $200K pymt to MB. Understands it was for the market data related to
     oflo. MS would not consider this as a large pymt if it was related to market data
     especially if it was targeted towards a key growth area for the company.

     MS recalls that the info being provided was bc MB was in the industry in TX. He
     had specific info related to other competitors where he could provide customer lists.
     MS heard this from either JC or LH.

 •   MS's understanding that MB was going to get paid the $200K to provide market intel
     documentation and in formation. MS doesn't know if MB actually provided this
     information, but that was his understanding that MB would.

 •   MMDX_00665869 - No idea why this needs to be kept confidential.

 •   MS was aware MDX provided freezers to SLR. Believes he became aware of this
     after the initial shipments were made, in 2015. Mdx didn't provide freezers in the
     past bc this was the first frozen product.

 •   Reason to give freezers to SLR - MS thinks it was an indication that mdx was going
     to partner with SLR as an exciting new opportunity. Also it was natural to do so bc
     it's a way of building a relationship.

 •   JM had a minor consulting agreement with mdx. MS is aware of it by seeing an
     invoice that passed thru his email later in the year. Services JM was intended to
     provide - As MS recalled from the invoice, various pieces of info he was providing,
     it was spelled out in the invoice. Believes he was paid $20K for 2-3 months.

 •   Evaluation of company before becoming mdx distributor
     Running D&B reports
Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 21 of 22

                                                                                    Page 20


     SLR was privately held co and there was limited data. Inputs and representations
     came from the CEO and COO and members of the salesforce speaking about the co's
     presence in the market place.

 •   Credit limit determined for SLR - it was established at ~$4.7M around getting and
     understanding of the size of SLR's biz and if they can support the size of this credit
     limit. The convo was part of getting background on who they were, their existing
     distributorship, type of biz SLR was in prior to distributorship agreement w mdx. PP
     was an entrepreneur was supportive of SLR and endorsing them on their success.
     Based on size of SLR's existing biz, their credit limit was reasonable. BT PP
     represented to MS that SLR's existing biz was similar in size to CPM even prior to
     mdx selling prod to SLR. MS didn't see financials of CPM either, but CPM had a
     history of buying and paying. MS's understanding that SLR's existing biz was similar
     in size to CPMs

 •   Understanding of credit decision and revenue recognition decision - focusing on
     collectability

 •   If PP made the credit decision, it's the same as making the decision that it was
     collectable for revenue recognition purposes. MS said that PP understood the rev rec
     criteria bc he made it clear he understood it. If PP said he made the credit decision,
     but it was up to MS to make the rev rec decision on collectability, MS wouldn't
     agree with that. It was reinforced that for mdx to recognize revenue, they have to be
     comfortable that collectability is reasonably assured. This decision was made when
     PP decided to extend the credit.

 •   PP's motivation to extend credit to a customer -Part of the rationale for going at
     $4.5M was the sense of urgency in attacking the market in a short period of time. It
     felt like there were opportunities in the mkt and loading the product in the rep
     network quickly required that level of purchase. MS got this understanding from BT
     and PP describing how they were going to go after the market.

 •   When there is credit limit discussion w any customer, it's an understanding that if
     they didn't sell thru a single prod, they could still finance the purchase. You get to
     that by looking at the nature of the biz and the volumes the biz goes thru. This was
     the discussion. It wasn't the case that this was a new distrib, didn't have any biz, and
     didn't have financial backing.

 •   In the mind of the ppl who entered in the agreement w JM, it was a longer pymt term
     than 30 days. It's impractical for anyone to believe there was a 30 day term on a $4.7
     M purchase. It was a mistake in the paperwork that wasn't contingent upon anything.
     As a biz practice and the relationships mdx had with other distributors, they didn't
     have distrib agreements that were 30 days. The invoice followed the agreement, and
     accounting didn't check to confirm these terms. When you're moving as quickly as
     mdx did and paperwork not catching up with intent of the agreement, this is what
     happens.
         Case 1:19-cr-00850-JSR Document 24-20 Filed 01/22/20 Page 22 of 22

                                                                                            Page 21



           •   This is purely the paperwork being rushed thru and not coinciding with the intent
               was and not being consistent w past practices. It's obvious there should have been
               more due diligence in reviewing the final contract to ensure the proper pymt term
               was defined.

   Notes of an interview that took place on or about November 13, 2018, indicate that
Mathew Urbizo, 16 a Cherry Bekaert employee, provided the following information to
criminal authorities, in substance and in part:

           •   CPM - Reserved against revenue any outstanding rev for CPM. Probably not going
               to get paid and decided to reserve against rev. PP, MS, JC, PC, MU @ meeting.
               Saying terminating under clause of contract. More trouble than they were worth.
               Main issue was they were selling outside of their territory and PP didn't want to deal
               w them anymore and cause prob w other customers.



                                                Very truly yours,

                                                GEOFFREY S. BERMAN
                                                United States Attorney


                                            by: ______/s/ _____________
                                                Edward Imperatore
                                                Scott Hartman
                                                Daniel Tracer
                                                Assistant United States Attorneys
                                                (212) 637-2327/2357/2329




16
     Mr. Urbizo is represented by Paul Childress, Jr., Esq., in-house counsel for Cherry Bekaert.
